DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649, which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video titled “Papaya Dessert” by Healingtomato (hereinafter Healingtomato) in view of the article titled “Mango and Papaya Swizzle” by Monica Carbonell (hereinafter Carbonell) and the YouTube video titled “What’s for dessert? Sweet Papaya!” by Kenton & Habiba (hereinafter Habiba).
As discussed in more detail below, all of the claims are narrative in form, and the scope of the claims cannot be determined.  In order to expedite prosecution, the Examiner will show how the prior art reads on what the Examiner believes to be the most important features of the invention.  It is noted that the most important features of the invention have been arranged in a proper claim format including a preamble, transitional phrase, and body with recited elements.  Please call the Examiner at 571-270-7568 if you have any questions regarding how a claim should be formatted.
The most important features of the invention appear to be as follows:
A papaya based dessert comprising:
papaya;
sweetener;
at least one flavor selected from the group consisting of lemon juice, vanilla, and bitters,
wherein the papaya based dessert is made by a process comprising:
washing the papaya;
peeling and deseeding the papaya;
cutting the papaya into cubes;
putting the cubed papaya into a blender and pureeing the papaya;

refrigerating the mixture.
However, Healingtomato discloses a papaya based dessert comprising:
papaya (see timeframe 0:12, shows a papaya);
sweetener (see timeframe 0:57, shows coconut palm sugar);
at least one flavor (see timeframe 0:53, shows cashews and cranberries),
wherein the papaya based dessert is made by a process including:
peeling and deseeding the papaya (see timeframes 0:19-0:32, shows deseeding and peeling the papaya);
cutting the papaya into cubes (see timeframe 0:41);
putting the cubed papaya into a blender and pureeing the papaya (see timeframes 0:51-1:22);
adding the sweetener (see timeframe 0:57, shows coconut palm sugar) and the at least one flavor (see timeframe 0:53, shows cashews and cranberries) to create a papaya based mixture (see timeframe 1:33, shows the mixture); and
refrigerating the mixture (see timeframe 1:39, says “FOR 15 MIN CHILL!”).
Healingtomato may not explicitly disclose that the at least one flavor is selected from the group consisting of lemon juice, vanilla, and bitters.  However, Carbonell discloses that the at least one flavor is selected from the group consisting of lemon juice, vanilla, and bitters (see page 3, the recipe discloses lemon juice and Angostura Bitters as flavorings).  It would have been obvious to a person having ordinary skill in the art to have incorporated the flavors of Carbonell into the dessert of Healingtomato in KSR, 550 U.S. at 421, 82 USPQ2d at 1397. ‘[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.’ Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’ Id. at 418, 82 USPQ2d at1396.”  MPEP 2141(II)(C).  In this case, the person of ordinary skill in the art would be an experienced cook or a chef.  Experienced cooks and chefs are very creative and often combine known ingredients to make food taste better.  Accordingly, an experienced cook or chef would have thought that it was obvious to combine ingredients that worked well in one papaya recipe (Carbonell) into another papaya recipe (Healingtomato) because such a combination is combining prior art elements (known flavorings) according to known methods (mixing) to yield the predictable result that the dessert tastes good.  It is noted that there does not appear to be any unexpected results.  See MPEP 2143(I)(A).
Healingtomato in view of Carbonell may not explicitly disclose washing the papaya.  However, Habiba discloses washing the papaya (see timeframe 0:01, the papaya is wet and clean, showing that it has been washed to at least some extent).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have included washing the papaya, as disclosed by Habiba, into the making of the dessert of Healingtomato in view of Carbonell in order to ensure that no harmful products get into the final dessert.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the claims are narrative in form and full of indefinite (meaning unclear) language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and related to each other in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. 
In the instant case, the examiner is considering the page listed “BENEFITS CLAIM” as being the claim.  The claim lacks a clear preamble (introductory phrase), transitional phrase (such as comprising, consisting of, or consisting essentially of), and body with recited elements.
Because of the indefinite language, the scope of the claims cannot be determined.  In order to expedite prosecution, the Examiner has shown above in the Claim Rejections - 35 USC § 103 section how the prior art reads on what the Examiner believes to be the most important features of the invention.  Additionally, it is noted that the most important features of the invention have been arranged in a proper claim 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Papaya Based Dessert.

The substitute specification filed December 16, 2019 has not been entered because it was not signed in accordance with 37 CFR 1.4(d).  Specifically, applicant attempted to sign with an S-signature, but the signature is deficient because an S-signature requires that “[t]he signer’s name must be: (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature”.  37 CFR 1.4(d)(2)(iii).  Proper signatures can be found at the following link https://www.uspto.gov/sites/default/files/documents/sigexamples_alt_text.pdf and a proper S-signature is demonstrated below.
/John Smith/
John Smith
Since the substitute specification has not been entered, the deficiencies with the specification detailed in the Notice to File Missing Parts mailed on November 8, 2019 are still present in the current application.  In order to overcome these deficiencies, applicant may either 1) include a statement in Applicant’s response that the Applicant ratifies the amendment filed on December 16, 2019 (the response must be properly see MPEP 714.01(a)), or 2) resubmit this amendment with a proper signature.  If Applicant chooses option 1), such a statement could be “I ratify the Amendment filed on December 16, 2019.”

Domestic Benefit Claim to Provisional
As detailed in the Corrected Filing Receipt and accompanying letter mailed on July 30, 2021, applicant’s benefit claim to Provisional Appl. No. 62/747,748 was not accepted because the present application was filed more than a year after the provisional application.  However, since the present application was filed within 14 months from the filing of the provisional application, applicant may have the benefit claim accepted by filing a petition to restore the right of priority under 37 CFR 1.78(b).  Such a petition must include:
(i) The reference required by 35 U.S.C. 119(e) to the prior-filed provisional application in an application data sheet (§ 1.76(b)(5)) identifying it by provisional application number (consisting of series code and serial number), unless previously submitted;
(ii) The petition fee as set forth in § 1.17(m); and
(iii) A statement that the delay in filing the subsequent nonprovisional application within the twelve-month period set forth in paragraph 37CFR 1.78 (a)(1)(i) was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.
If applicant wishes to file a petition under 37 CFR 1.78(b) to have the benefit of the provisional application restored, applicant is encouraged to call the examiner at 571-270-7568 for more guidance.

Conclusion
Immediately below this paragraph is a citation to previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been cited. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 4,089,985 to Wolff (see the abstract, discloses a papaya juice product which is made by blending papaya, sugar, and lemon juice.  This is very similar to the present application) and the YouTube video titled “Super Healthy Papaya Smoothie for Improved Digestion and Gut Health” by RM CookBook (see timeframe 1:14, shows adding a banana to the papaya mixture.  This is similar to the variations disclosed in the present application).
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649